PER CURIAM.
The defendant, Lisa Haynes, timely appeals the summary denial of her rule 3.850 motion. We reverse and remand. The defendant claims that she would not have entered a plea of guilty to the charged offenses if she had known that the court intended to impose a habitual offender sentence. Perhaps this claim could have been refuted by a notice of intent to seek habitual offender sentencing or by a portion of the record showing that the defendant agreed to the habitual offender sen*459tence, but no records were attached to the trial court’s order. On remand, the trial court shall conduct an evidentiary hearing on this claim or attach portions of the record conclusively refuting the claim.
Reversed and remanded.
JOANOS, WEBSTER and PADOVANO, JJ„ CONCUR.